COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-19-00184-CV
                                                §
 JOHN MAYTON,                                               AN ORIGINAL PROCEEDING
                                                §
 RELATOR.                                                           IN MANDAMUS
                                                §

                                MEMORANDUM OPINION

       Relator, John Mayton, has filed a mandamus petition against the Honorable Ruben

Morales, Judge of the County Court at Law No. 7 of El Paso County, Texas. Relator requests that

the Court order Respondent to set aside an order granting a sworn motion to issue the writ of

possession on the ground Relator failed to pay the required rent amounts into the registry of the

court pending appeal. Relator has also filed an emergency motion asking that we stay execution

of the writ of possession. The petition for writ of mandamus and the emergency motion are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that
Relator has failed to show that he is entitled to mandamus relief. Accordingly, we deny the

emergency motion and the petition for writ of mandamus.



July 15, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-